 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, LocalNo. 701, AFL-CIO; Oregon-Columbia Chapter,TheAssociated General Contractors of America, Inc.and Pacific Northwest Chapter of the AssociatedBuilders & Contractors, Inc. Case 36 CE-16November 13, 1978DECISION AND ORDERUpon charges filed by Pacific Northwest Chapterof the Associated Builders & Contractors, Inc.(herein called ABC), on April 26. 1977,' and dulyserved on International Union of Operating Engi-neers, Local No. 701, AFL-CIO (herein called Engi-neers), and Oregon-Columbia Chapter, The Associ-ated General Contractors of America, Inc. (hereincalled AGC), the General Counsel of the NationalLabor Relations Board, acting through the RegionalDirector for Region 19, on September 20, issued andserved on Respondents an amended complaint andnotice of hearing. The complaint alleges that Re-spondents entered into an agreement containing asubcontracting clause and an intertwining self-helpprovision whereby AGC and its employer-membershave agreed to cease doing business with other per-sons in violation of Section 8(e) of the National La-bor Relations Act, as amended (herein called theAct). On October 3, 1977, Respondents filed, andduly served on ABC and the General Counsel, theiranswer to the amended complaint in which they de-nied the commission of any unfair labor practices.Thereafter, on December 2, 1977, Respondents,ABC, and counsel for the General Counsel enteredinto a stipulation of facts and motion to transfer theproceedings to the Board, wherein they agreed thatthe charges, the amended complaint, the answer tothe amended complaint, and the stipulation of facts,including the exhibits attached thereto, shall consti-tute the entire record herein and that no oral testi-mony is necessary or desired by any of the parties.The parties further stipulated that they waive hearingbefore an Administrative Law Judge, the making offindings of fact and conclusions of law by an Admin-istrative Law Judge, and the issuance of an Adminis-trative Law Judge's Decision, and desire to submitthese cases for findings of fact, conclusions of law,and Order directly by the Board. The parties, how-ever, expressly limited the stipulation of facts for thepurposes of this proceeding only. In addition, theparties reserved the right to object to the relevancy.materiality, or competency of any of the facts statedin the stipulation.All dates are 1977. unless otherwise indicated.On January 16, 1978, the Board issued an orderapproving the stipulation and transferring the pro-ceedings to the Board and set a date for the filing ofbriefs. Thereafter, Respondents, ABC, and the Gen-eral Counsel filed briefs in support of their respectivepositions. In addition, briefs amici curiae were filedon behalf of the American Federation of Labor andCongress of Industrial Organizations, the Buildingand Construction Trades Department, AFL-CIO,and the Chamber of Commerce of the United Statesof America.2Pursuant to a notice of hearing issued by theBoard on February 8, 1978, oral argument in thiscase and related proceedings3was held before theBoard in Washington, D.C., on February 23, 1978. Inaddition to arguments presented by the parties in-volved in the several proceedings, permission to ar-gue orally as amici curiae was granted to the Cham-ber of Commerce of the United States of America,the American Federation of Labor and Congress ofIndustrial Organizations, the Building and Construc-tion Trades Department, AFL-CIO, and the Labor-ers International Union of North America, AFL-CIO.The Board has considered the entire record hereinas stipulated by the parties, the briefs of the partiesand the amici curiae, and the oral arguments made tothe Board, and hereby makes the following findingsand conclusions:i. THE BUSINESS OF RESPONDENT AGCRespondent AGC is an association of employersengaged in the construction industry throughout Or-egon and part of the State of Washington. The em-ployer-members of AGC, including H. A. AndersonCompany, Inc., have delegated their collective-bar-gaining authority to the AGC for the purpose of, in-ter alia, negotiating and entering into collective-bar-gaining contracts on behalf of its employer-memberswith the bargaining representatives of their employ-ees, including Engineers. The employer-members ofAGC, in the course and conduct of their businesses.annually purchased goods, materials, and suppliesvalued in excess of $50,000, which were shipped tosaid employer-members directly from States of theUnited States other than the States of Oregon and2The Chamber's brief is primarily addressed to the issues raised in 239NLRB 264. but also speaks to issues raised by this proceeding.IColorado Building & Construction Trades Council (Utilities Services Engi-neering, Inc.), 239 NLRB 264 (1978); Los Angeles Building and ConstructionTrades Council and Local Union No. 1497, United Brotherhood of Carpentersa Joiners of America (Donald Schriver, Inc. and Sullivan-Kelly & Associates),239 N LRB 264 (1978); Carpenters Local No. 944, United Brotherhood of Car-penters and Joiners of America, AFL-CIO; and Carpenters Local No. 235,United Brotherhood of Carpenters and Joiners of A menrica, A FL-CIO (Woelke& Romero Franming, Inc.), 239 NLRB 241 (1978).274 OPERATING ENGINEERS, LOCAL NO. 701Washington. The parties stipulated, and we find, thatAGC is, and has been at all times material herein, anassociation of employers engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Respon-dent Engineers is now, and has been at all times ma-terial herein, a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1. Is the subcontracting clause, article VIll, sec-tion 1, contained in Respondents' current collective-bargaining agreement proscribed by the general pro-vision of Section 8(e) of the Act, and, if so, is theclause protected by the first proviso thereto?2. If lawful by itself, does the subcontractingclause in Respondents' current collective-bargainingagreement, when read in conjunction with articles IXand X, violate Section 8(e) of the Act?B. The Stipulated FactsAs stated, AGC has at all material times hereinbeen an organization of employer-contractors whichhas been delegated authority for the purpose of nego-tiating and entering into collective-bargaining agree-ments on behalf of its employer-members with thebargaining representatives of their respective em-ployees, including Engineers.On or about June 1, 1975, AGC and Engineersentered into a collective-bargaining agreement, effec-tive June 1, 1975, through May 31, 1980, which con-tained, inter alia, the following relevant provisions:ARTICLE VIIllSubcontractors and Other EmployersSection 1. Employers shall not contract anywork covered by this Agreement to be done atthe site of the construction, alteration, painting,or repair of a building, structure or other workto any person, firm or company who does nothave an existing labor agreement with the Unioncovering such work.Section 3. The Employer shall be responsibleand liable for payment of all sums of moneyrequired by all terms of this, Agreement incurredby any subcontractor. The parties agree the Ad-ministrative Trust Office shall notify an Em-ployer within thirty (30) calendar days of anyand/or all delinquent payments of monetarycontributions due the Trust Office by any and/or all subcontractors used by said Employer.The Employers further agree they will notify theAdministration Trust Office of any and,;or allsubcontractors (company name and address)used by said Employer on any job and/or proj-ect. If the Employer has notified the Trust Of-fice of said subcontractors and the Trust Officeshould fail to notify the Employer within thespecified time limitations, then the Employershall be relieved of all responsibility for thesubcontractor's delinquent payments to the ap-plicable Trust Funds.ARTICLE IXSettlement of DisputesSection 5. Should the parties involved fail tocomply' with the findings within five (5) days af-ter such written notification by either party orfail to comply with any of the provisions and/ortime limits established in this Article, unless mu-tually agreed to extend such limits, then allmeans of arbitration shall be considered ex-hausted.Either party may take such action as they deemnecessary to enforce the findings and/or timelimits and they shall not be considered in viola-tion of any part of this Agreement.ARTICLE XStrikes and LockoutsSection 1. Unless otherwise provided herein. it ismutually agreed that there will be no strikes orlockouts, or cessation of work by either party.for the duration of this Agreement. All disputesarising under this Agreement shall be submittedto the procedures for the settlement of disputesas provided in this Agreement and/or any ad-dendum relating thereto.At all times material herein, Engineers has contin-ued, and is continuing, to give effect to article VIIIand article IX and has attempted to enforce articleVIll by filing grievances againat AGC employer-members pursuant to the master agreement.Engineers, for example, filed a grievance on No-vember 22. 1976. claiming that H. A. AndersonCompany. Inc.. violated the subcontractor clause bxsubcontracting work covered by the master agree-ment to a subcontractor that did not have an existing275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract with Engineers covering such work, the sub-contracting having occurred on an Anderson con-struction project in Clackamas. Oregon. During the12-month period of the project. there were substan-tial periods of time when no Anderson unit employ-ees repesented by Engineers were present on the job-site.C. Contentions of the PartiesThe subcontracting proposalsThe General Counsel, Respondent AGC, andABC all contend that the subcontracting provision inthe current AGC-Engineers collective-bargainingagreement is proscribed by Section 8(e) of the Act.Specifically, General Counsel, Respondent AGC,and ABC urge that the clauses here are secondaryand not privileged by the construction industry pro-viso to Section 8(e) of the Act because they are atsubstantial variance with the Supreme Court's dis-cussion of the construction industry proviso in Con-nell Construction Co., Inc. v. Plumbers and Steamfit-ters Local Union No. 100, 421 U.S. 616 (1975).Furthermore, General Counsel, Respondent AGC,and ABC urge that, even if the subcontracting clauseherein is privileged by the proviso to Section 8(e), the"self-help" provision in article IX of the collective-bargaining agreement removes whatever protectionsthis clause might otherwise enjoy under the proviso.Respondent Engineers contends initially that thesubcontracting clause in issue is a lawful "primary"clause aimed at protecting unit work, with "unit"being defined as the unit coextensive with the scopeof the multiemployer bargaining association. Beyondthis, Respondent Engineers contends that, even if thesubcontracting clause herein is secondary in nature,it is nonetheless privileged by the construction indus-try proviso to Section 8(e). Finally. Respondent En-gineers urges that article IX of its current collective-bargaining agreement with AGC is not a "self-help"clause of the type or character which the Board hasfound illegal under Section 8(e). Instead, Engineersurges that the "enforcement" aspects of article IX areaimed at the enforcement of the grievance-arbitra-tion machinery in the contract rather than to the useof economic action to force compliance with the sub-contracting provision itself.D. Discussion and ('onclusion.sThe subcontracting clauseTurning initially to the subcontracting clause itself.we must determine whether the clause is primary orsecondary in nature. If the clause is primary, thenSection 8(e) 4 has no application whatsoever, and theUnion may engage in whatever actions it couldotherwise take absent the restraints of Section 8(e).On the other hand, if the clause is secondary, thenSection 8(e) and the proviso come into play and limitthe procedures which may be utilized to obtain orenforce the operation of the clause.The subcontracting clause in the instant case pro-vides that employers signatory to the Engineers-AGC agreement shall not subcontract any jurisdic-tionally relevant work to any subcontractor who doesnot have an existing labor agreement with the Union("Union" is defined by the parties as Engineers). Byits terms the clause herein permits performance ofunit work by employees covered under other laboragreements with Engineers and not shown to bewithin the bargaining unit covered by the agreementbetween Respondents. Accordingly, the primary orsecondary character must be evaluated by an exami-nation of whether the conditions of the clause arelimited to a requirement that subcontractors observe"the equivalent of union wages, hours and the like." 5Clearly, the clause herein does not limit subcon-tracting to firms which pay the equivalent of the con-tract wages, hours, etc., contained in the Engineers-AGC agreement, but instead limits subcontracting to"signatory" firms. This type of union "signatory"clause is the type which we have consistently held isnot concerned with the preservation of primary unitwork, but one aimed at limiting the firms to thosewhich AGC members may subcontract.6Therefore,we find that article VIII herein is a secondary clause.Having determined that the clause is secondary,however, we must now consider the contentions ofthe General Counsel, Respondent AGC, and ABCthat the clause is not protected by the constructionindustry proviso to Section 8(e) because of the Su-preme Court's decision in Connell Construction Co.,Inc., siupra.Sec. 8(e) provrides thatlIt shi;ll be an unfair labor practice for any labor organization and an,enrplpoer to enter into an' conlracl or agreemenl. express or implied.Ahcrehy such emplo)er ceases or refrains or agrees to cease or refrainfrom lhandling, using, selling. Iransporting or otherwise dealing withani, orf he products of any other emploer, or to cease doing businesswith .ian other person. anl ana connltrauct or agreement entered intoheretofore or hereafter containing such an agreement shall be to suchtenteni unenforceable and void: Proided. That nothing in this subset-ron (e) shall apply to an agreement between a labor organization andan emploser in the construction industr) relating to the contracting orsuhbcontr.acting of uwork to he dcone at the site of the construction, alter-atiln. painting. or rep;llr of a hbuilding structure, or otther swork ..lm, la 43?', lnternatlonal Brotherhood ,t Electrimal Wo*rkers, 4'1, ('10l)iD,,t ( ortnrl riot! (o.). 180 N L RB 420 ( 196)." Heavl HighwaY, Building and Constructlon Teamrrser Committee forNorthernt ('a!thrnia. / B'. Iet al (C alif-rnia Dumtp ru' A Ow. ners A 1ol torion)L227 NI RB 269 ( 19761 (thenl-Melmhber .:alning and Member Jenkins dissent-Inig iI part)276 OPERATING ENGINEERS. LOCAL NO. 701In Woelke & Romero Framing. Inc., companioncase to the instant one and also issued this day, weconcluded that the Supreme Court's Connell decisionconstrued the construction industry proviso to Sec-tion 8(e) to permit subcontracting clauses such as theone contained in the Engineers-AGC contractherein. For the reasons expressed in Woelke & Rome-ro, supra, we find that the subcontracting clause inthe instant case is privileged by the construction in-dustry proviso to Section 8(e).Having determined that the subcontracting clauseherein is secondary but nonetheless privileged by theproviso to Section 8(e), we now turn to the GeneralCounsel's, Respondent AGC's, and ABD's conten-tions that the subcontracting clause is not privilegedbecause it allows for the enforcement of the clause byother than judicial means.Although Congress, by its enactment of the provisoto Section 8(e), made lawful certain secondary claus-es in the construction industry, it nevertheless madeclear that such agreements could not be enforced bythe threats, restraint, or coercion prohibited by Sec-tion 8(b)(4).7This reflected the sense of Congressthat, although such agreements could be lawful, theexisting law with respect to the nonjudicial enforce-ment of secondary clauses should not be altered.Thus, in the conference report accompanying the1959 amendments, the committee set forth that "[t]heproviso [to Section 8(e)] applies only to section 8(e)and therefore leaves unaffected the law developedunder section 8(b)(4)." 8When viewed in the context of the 1959 amend-ments generally, it thus appears that, in limiting theenforcement of valid "hot cargo" agreements in theconstruction industry to judicial means only. Con-gress did not intend that the proviso to Section 8(e)could be utilized or interpreted so as to allow theinclusion in collective-bargaining agreement provi-sions which would have the forseeable effect of au-thorizing 8(b)(4) violations.97Sec. 8(bX4XiiXB) provides in pertinent part:lb) It shall be an unfair labor practice for a lahor organlation or itsagents-(4) ... (ii) to threaten. coerce, or restrain an, person engaged incommerce or an industry affecting commerce. where in either case anobject thereof is:(B) forcing or requiring any person to cease .doing businesswith any other person ...I. Leg. Hist. 943 (LMRDA. 1959).Then-Senator Kennedy explained in a discussion of Sec. 8(e) that:Agreements by which a contractor in the construction industr)promising not to subcontract work on a construction site to a nonunioncontractor appear to be legal today. They will not be unlawful undersection 8(e).... Since the proviso does not relate to section 8(b)(4).strikes and picketing to enforce the contracts excepted by the provisowill continue to be illegal under section 8(b4). ...It is not intended to change the law with respect to the judical en-forcement of these contracts .... [ll Leg. Hist 1433(1 MRDA. 1959).This Board, in a long line of decisions.'0has con-sistently adhered to the views expressed by Congresswith respect to the prohibition on economic action toenforce secondary agreements under the construc-tion industry proviso. The Board (with court ap-proval) has thus held that clauses which purport toauthorize a union to employ economic action to en-force secondary subcontracting provisions will serveto remove whatever protections the secondary clausewould otherwise enjoy under the proviso to Section8(e). 'The main focus of our analysis of self-help clausesand their legality has been to determine the relation-ship between the clause purporting to authorize eco-nomic action and any secondary clauses limiting thesubcontracting of work. In other words, subcontract-ing clauses and clauses authorizing the union to en-gage in economic action independent of one another,i.e., when a union's right to engage in economic ac-tion specifically excludes a subcontracting clausefrom its application, do not violate Section 8(e). It isonly when the Board determines that the parties in-tended that the economic enforcement provisions ap-ply to the subcontracting clauses that violations ofSection 8(e) will be found.2The Board has foundthat "self-help" clauses remove otherwise proviso-protected agreements from the scope of that provisoeven though the self-help and subcontracting provi-sions are found in different articles of the agree-ment,.3even if the remedy the union seeks would bethe same if achieved by lawful judicial means,'4andalthough the means of enforcement reserved by theunion were not strictly limited to strikes or picket-ing. 5In the instant case, while the limitations on sub-contracting are technically linked to the contract'sgrievance-arbitration machinery, article IX nonethe-less reserves to the Union the right to take "whateveraction it deems necessary" for enforcement at anyIn Alusts egon BrilAlaers t nion Z5, Bricklayers, WMasons and Plasterers In-ternationtrl (nion cf .4merica (.4Fl. (IO0), (Greater Muskegon General (Con-rraiit·ors .4in J 152 NLRB 360 ( 1965): Ers-Hokin Corporation. 154 Nl.RB839 (1965); Dimreo Construtrion (Co. supra, General Teamsters. Chauffeurs.l areh,,lluentn and Helpers. l.'al 982. Internatronal Brotherhood iif Team-tierv, (C'hauifurs. u4ariehouienmen and Helpers of America (J K BarkerIruking (Co.). 181 NL.RB 515 {1970); fresno. Madera, Aings and 7ulare('unflit.s Building and C(onrtructlon Trades Council tGage Brothers Co ,nstruefnonl. 218 NLRB 39 1975). International Union of Operating Engineers. L~o-a/l ,' 12. AFL CIO (Robert E Fulton), 220 NLRB 530 (1975).c See Muskegon Bricklavyers Union t5. supra. enfd. 378 F.2d 859 (6th Clr1967); Etl-Hokin Corp., enfd. sub nom N L.R B v. International Brotherhoodof Electrical Workers. A FL- CIO and its Local Union No 769. 405 F.2d 159(9th Cir. 1968).2 General Teamsters. Chaufjfurs. Warehousemen and Helpers, Local 982,supr a13International Union of Operating Engineers, Local U nion No 12 (RobertE Fulton), supra.Muskegon Bricklayers Lnion #5, supra.Fresno. .Uadera. Kings and Tulare Counties Trades Council, supra277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstep of the grievance procedure or for a violation ofthe applicable time limits for fringe benefit contribu-tions. Furthermore, while article X, section 1, gener-ally provides for no strikes, it is limited by the lan-guage "unless otherwise provided herein." Article IX,in turn, allows for whatever action deemed necessaryfor enforcement with the understanding that such ac-tion shall "not be considered in violation of any partof this agreement." (Emphasis supplied.)Taken together, articles IX and X compel the con-clusion that strikes or other economic action whichwould otherwise be prohibited under article X areallowed under article IX as an "action deemed neces-sary" by the parties to enforce the grievance-arbitra-tion procedure. Further, it is clear that a dispute aris-ing under the article VIII restrictions onsubcontracting would be submitted to the grievance-arbitration procedures for settlement. If one partysubsequently failed to comply with the settlement,the other party, under article IX, is accorded theright to take "any action deemed necessary" to en-force the settlement.As noted above, Respondent Engineers contendsthat any economic action that the Union may chooseto employ is not strictly to enforce the subcontract-ing provision in article VIIIl, but is instead actiontaken to enforce the findings and/or time limitsgrounded in the grievance-arbitration provision. En-gineers in effect argues that a violation of Section8(e) is avoided here because the Union has not re-served the use of economic force with respect to thesubcontracting clause per se, but has reserved theright to take self-help as it relates to the grievance-arbitration provision.The grievance-arbitration procedure, however, issimply an agreed-upon method for the resolution ofdisputes arising under specific provisions of the con-tract between the parties. As such, it is necessarilyconnected to the contract provisions which are thesource of the disputes submitted for resolution. Wetherefore hold that the immediate object of a self-help clause (here, the grievance procedure) will notserve to obscure the underlying dispute which givesrise to a claim of liability (in this case, the enforce-ment of a secondary clause). The effect of holding tothe contrary would be to insulate self-help clauses (asapplied to secondary provisions) through the deviceof the grievance procedure. Read together, articlesVIII, IX, and X sanction economic action to insurecompliance with the subcontracting provisions of ar-ticle VIII. This result serves to remove article VIIIfrom the protection it would otherwise enjoy underthe proviso to Section 8(e). Recalling that in its en-actment of the proviso to Section 8(e) Congress in-tended that agreements privileged by that proviso beenforced only through lawsuits, it is clear that if theunderlying claim giving rise to liability under articleIX, section 5, is rooted in a secondary clause the factthat there is an intermediate stage before the Unionmay resort to economic action does not alter the factthat the contract allows the Union to employ "non-judicial acts of a compelling or restraining nature,applied by way of concerted self help" 6 for the en-forcement of a secondary provision. Accordingly, wefind that article VIIIl of the 1975-80 AGC-Engineersagreement is violative of Section 8(e) of the Act.'7THE REMEDYHaving found that Respondents have engaged inunfair labor practices, we shall order them to ceaseand desist therefrom and to take certain affirmativeaction to effectuate the purposes of the Act.Upon the basis of the foregoing findings of factand upon the entire record in this proceeding, wemake the following:CONCLUSIONS OF LAWI. The Oregon-Columbia Chapter, The AssociatedGeneral Contractors of America, Inc., is an associa-tion of employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers,Local No. 701, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By entering into, maintaining, and giving effectto self-help provisions applicable to article VIII oftheir 1975-80 collective-bargaining agreement, Ore-gon-Columbia Chapter, The Associated GeneralContractors of America, Inc., and InternationalUnion of Operating Engineers, Local No. 701, AFL-CIO, violated Section 8(e) of the Act.4. The above unfair labor practice is an unfair la-bor practice affecting commerce and the free flow ofcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Oregon-Columbia Chapter, Thelb Local Union No. 48, Sheet Metal Workers International Assn. v. Hardy,332 F.2d 682 (5th Cir. 1964).Member Murphy emphasizes that all five Board Members, includingher dissenting colleague, agree that the actual use of economic action toenforce a clause protected by the construction industry proviso under Sec.8(e) violates the Act.278 OPERATING ENGINEERS. LOCAL NO. 701Associated General Contractors of America, Inc..Portland, Oregon, its officers, agents. successors, andassigns, shall:1. Cease and desist from entering into, maintain-ing, giving effect to, or enforcing the self-help portionof article IX, section 5, insofar as it is applied to thesubcontracting clause, article VIIl, found in Respon-dents' collective-bargaining agreement, to the extentfound unlawful herein.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business offices and mail to its em-ployer-members copies of the attached noticemarked "Appendix A." 18 Copies of said notice, onforms provided by the Regional Director for Region19, after being duly signed by an authorized repre-sentative of Respondent AGC, shall be posted andmailed immediately upon receipt thereof, and thoseposted shall be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members and employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent AGC to insure that said notices are notaltered, defaced, or covered by other material.(b) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps Respondent AGC has taken to complyherewith.B. Respondent International Union of OperatingEngineers, Local No. 701, AFL CIO, Portland, Ore-gon, its officers, agents, and representatives, shall:1. Cease and desist from entering into, maintain-ing, giving effect to, or enforcing the self-help portionof article IX, section 5, insofar as it is applied to thesubcontracting clause, article VIIIll, found in Respon-dents' collective-bargaining agreement, to the extentfound unlawful herein.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice Marked "AppendixB." 19 Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by an authorized representative of Respon-dent Engineers, shall be posted immediately upon re-ceipt thereof and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent Engineers to insure that said notices are not al-tered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps Respondent Engineers has taken to com-ply herewith.CHAIRMAN FANNING. dissenting:I agree with the finding that the Supreme Courtdecision in Connell construed the construction indus-try proviso to permit subcontracting clauses in thecontext of a collective-bargaining relationship as inthis case. However, for reasons stated in mv dissent-ing opinion in Musklegon Bricklavers Union #5,Bricklavemrs, Ma .son.s andt Pl.asterers InternationalUnion f A.4,meric (,4FL CIO) (Greater MluskegonGeneral (Contractors A.ssociation). 152 N LRB 360(1965), I dissent from the finding that the subcon-tracting clauses are outside the protection of the pro-viso because of self-enforcement provisions. Accord-ingly. I would dismiss the complaint.In the event tht thth, Order is enforced hb a judgment of a U nitedStiles ( ourN of Appeals. the words in the notice reading "Posted bh Orderof the N;tional i abor Relations Board" shall read "Posted Pursuant to aJudgment of the IUnited States Court of* Appeals Enforcing an Order of theNatllona l .Labor Relations Board#See In 18. tulrAPPENDIX ANOTI(E F To EMPI.OY EFS AND MENIMBtRSPosrIED BY ORDER OF rHllNTIONAI. LABOR RELAlIONS BOARDAn Agency of the United States GovernmentWE. wil.i NOI enter into, maintain, give effectto, or enforce that portion of article IX, section5, permitting "such action as [deemed] neces-sary," to the extent that such action is author-ized to maintain, to give effect to, or enforce thesubcontracting clause, article VIIIl, of the collec-tive-bargaining agreement between Oregon-Co-lumbia Chapter. The Associated General Con-tractors of America. Inc., and InternationalUnion of Operating Engineers, Local No. 701,AFL-CIO, and to the extent that article IX, sec-tion 5, violates Section 8(e) of the National La-bor Relations Act.OREGON-COI.LUMBIA CHAPTER, ASSO(IAIEDGENERAL CONTRA(CTORS OF AMERICA. IN(,.APPENDIX BNOTICE To EN1PI OYFFS AND MEMBFRSPOSTED BY ORDER OF THtNATIONAL LABOR REl.ATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT enter into, maintain, give effectto, or enforce that portion of article IX, section5, permitting "such action as [deemed] neces-sary," to the extent that such action is author-279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDized to maintain, to give effect to, or enforce thesubcontracting clause, article VIII, of the collec-tive-bargaining agreement between Oregon-Co-lumbia Chapter. The Associated General Con-tractors of America, Inc.. and InternationalUnion of Operating Engineers, Local No. 701,AFL-CIO, and to the extent that article IX, sec-tion 5, violates Section 8(e) of the National La-bor Relations Act.INTI ERNA I IONAL UNION 01 OPERAI INGENGjNEERS. LOCAL No. 701, AFL CIO280